Citation Nr: 0421271	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  00-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, asserted to be secondary to in-service exposure to 
herbicides.  

2.  Entitlement to service connection for prostate cancer, 
asserted to be secondary to in-service exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from August 1969 
to May 1971.  During that time, and specifically from 
September 1970 to May 1971, the veteran served in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Montgomery, 
Alabama.  In particular, in a January 2000 rating action, the 
Montgomery RO denied the issue of entitlement to service 
connection for a respiratory disorder, asserted to be 
secondary to in-service exposure to herbicides.  
Subsequently, by a July 2000 rating action, the Montgomery RO 
denied the issue of entitlement to service connection for 
prostate cancer, asserted to be secondary to in-service 
exposure to herbicides.  

Thereafter, in June 2002, the veteran's claims folder was 
transferred to the RO in Jackson, Mississippi due to a change 
in his residential address.  

This claim was also developed on the matter of entitlement to 
a permanent and total disability rating for pension purposes.  
However, a March 2004 rating action granted this benefit and 
it is no longer in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran served in the Republic of Vietnam during his 
period of active military duty.  

3.  The veteran's respiratory disorder, characterized as a 
restrictive ventilatory defect, chronic obstructive pulmonary 
disease (COPD), and emphysema, is not the result of 
in-service exposure to herbicides or otherwise related to his 
period of active service.  

4.  There is no competent evidence that the veteran has 
prostate cancer.  


CONCLUSIONS OF LAW

1.  A respiratory disorder, characterized as a restrictive 
ventilatory defect, COPD, and emphysema, was not incurred or 
aggravated in service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.313 (2003).  

2.  Prostate cancer was not incurred or aggravated in service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.313 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In the statements of the case (SOCs) issued in February and 
August 2000, a letter dated in April 2001, the supplemental 
statement of the case (SSOC) furnished in September 2001, a 
letter dated in July 2002, and an SSOC issued in March 2004, 
the ROs informed the veteran of the criteria used to 
adjudicate his service connection claims as well as the type 
of evidence needed to substantiate these issues (including 
the type of evidence that VA would obtain for him and the 
specific information necessary from him).  Further, the 
multiple SOCs and SSOCs furnished in the present case advised 
the veteran of the evidence of record and of the reasons and 
bases for the decision.  In addition, in the April 2001 and 
July 2002 letters, the ROs specifically notified the veteran 
that VA would assist in obtaining identified records but that 
it was his duty to give enough information to enable VA to 
obtain any such available additional records not in the 
possession of a federal department or agency and that he had 
the responsibility to ensure that VA received the relevant 
documents.  Also in these letters, the RO informed the 
veteran of his obligation to submit the additional evidence 
or to send sufficient information to VA to allow VA to obtain 
the evidence.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Also, during the current appeal, the veteran underwent a VA 
examination.  

In this regard, the Board notes that the veteran's service 
medical records are not included in his claims folder.  Notes 
in the file indicate that attempts were made to obtain these 
documents but that they are unavailable, and that further 
attempts to obtain them would be futile.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand of the veteran's service connection 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Factual Background And Analysis

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. 
§ 3.309(e) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  These diseases include chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (including cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  See, 38 C.F.R. § 3.309(e), 
Note 2 (2003).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the Vietnam era.  Id.  See also McCartt v. West, 
12 Vet. App. 164, 168 (1999).  Service in Vietnam includes 
service in the waters offshore or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  38 C.F.R. § 3.313(a) (2003).  

A.  Respiratory Disorder

The record does not show and the veteran does not contend 
that his respiratory disability was present in service.  The 
veteran has contended that he incurred a respiratory disorder 
as a result of having been exposed to Agent Orange during his 
service in Vietnam.  The veteran's service personnel records 
confirm that he served in Vietnam between September 1970 and 
May 1971.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (1999) (emphasis added).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence is required to 
support the claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The court has 
specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
at 167 (1999).

However, there is no competent medical evidence of record 
which shows that the veteran's respiratory pathology was the 
result of exposure to Agent Orange.  In this regard, the 
Board notes that VA medical records dated between October 
1999 and March 2004 reflect treatment for, and evaluation of, 
a respiratory disability variously diagnosed as a restrictive 
ventilatory defect, COPD, and emphysema.  Importantly, the 
available relevant medical records in the present case do not 
associate the veteran's respiratory pathology with his 
in-service exposure to Agent Orange.  Rather, the records 
suggest that the veteran's respiratory problems are 
associated with his history of smoking cigarettes.  
Specifically, at a January 2003 VA outpatient treatment 
session, a physician noted that the veteran's medical history 
includes COPD "with ongoing tobacco use."  In September 
2003, this same doctor noted that the veteran had received 
treatment for "tobacco use and chronic obstructive pulmonary 
disease for which he is on multiple inhalers."  Further, in 
March 2004, this same physician stated that the veteran's 
medical problems include "[c]hronic obstructive pulmonary 
disease with ongoing tobacco use."  

None of the post-service medical reports which have been 
procured and associated with the claims folder provide 
competent evidence that the veteran's diagnosed restrictive 
ventilatory defect, COPD, and emphysema are associated with 
his in-service exposure to Agent Orange.  Without such 
evidence service connection for a respiratory disorder (such 
as those defined in the present case), based on in-service 
exposure to herbicides, cannot be awarded.  Consequently, the 
Board must deny the veteran's claim of entitlement to service 
connection for a respiratory disorder, asserted to be 
secondary to in-service exposure to herbicides.  See, 
38 U.S.C.A. §§ 1116, 5107 (West 2002) and 38 C.F.R. §§ 3.307, 
3.309, 3.313(a) (2003).  



B.  Prostate Cancer

Throughout the current appeal in the present case, the 
veteran has contended that service connection for prostate 
cancer is warranted because he was exposed to Agent Orange 
during his military service in Vietnam.  In this regard, the 
Board acknowledges that the veteran's service personnel 
records confirm that he served in Vietnam between September 
1970 and May 1971.  

However, the pertinent medical evidence of record does not 
support a grant of service connection for prostate cancer.  
In this regard, the Board notes that two VA outpatient 
treatment records dated in November 2000 indicate that the 
veteran's medical history includes benign prostatic 
hypertrophy.  Further, the report of the September 2001 VA 
general medical examination includes the examiner's notation 
that the veteran's clinical record is positive for benign 
prostatic hypertrophy.  However, the physical examination 
completed in September 2001 was negative for objective 
findings of benign prostatic hypertrophy or any other 
prostate disorder.  

Significantly, none of the post-service medical reports which 
have been procured and associated with the claims folder 
provide competent evidence of a diagnosis of prostate cancer.  
In fact, in the substantive appeal which was received at the 
RO in September 2000, the veteran admitted that he does not 
have prostate cancer.  Instead, he explained that he is 
taking medication to reduce the size of his prostate and to 
prevent his enlarged prostate from becoming malignant.  He 
expressed his belief that service connection should be 
granted for prostate cancer in the event that his current 
prostatic condition does, "at a later date, . . . turn into 
cancer."  

The facts in the present case are not in dispute.  A 
diagnosis of prostate cancer has not been made.  Furthermore, 
the relevant law and regulations are clear.  Without evidence 
of a diagnosis of prostate cancer, service connection for 
this disorder, based on in-service exposure to herbicides, 
cannot be awarded.  Consequently, the Board must deny the 
veteran's claim of entitlement to service connection for 
prostate cancer, asserted to be secondary to in-service 
exposure to herbicides.  See, 38 U.S.C.A. §§ 1116, 5107 (West 
2002) and 38 C.F.R. §§ 3.307, 3.309, 3.313(a) (2003).  


ORDER

Service connection for a respiratory disorder, characterized 
as a restrictive ventilatory defect, COPD, and emphysema and 
asserted to be secondary to in-service exposure to 
herbicides, is denied.  

Service connection for prostate cancer, asserted to be 
secondary to in-service exposure to herbicides, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



